DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and examined below. This action is in response to the claims filed 3/25/19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 14-17, and 20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2)  as being anticipated by Brulez et al. (US 2016/0297522).

Regarding claims 1, 14, and 20, Brulez discloses a drone immersion piloting system including head-mounted display glasses for controlling an unmanned aerial vehicle (UAV), comprising (Figs. 1-2b): 
a screen configured to display a movable mark (Figs. 2a-2b and ¶63-64 – drone heading indicator CD corresponding to the recited movable mark); and 
at least one processor configured to (¶34 – digital processing means corresponding to the recited processor ): 
acquire input information of a user (¶63-68 – head movement corresponding to the recited input information); and 
move, according to the input information, the movable mark to control the UAV (¶62-65 – head movement to control drone heading indicator corresponding to the recited move the movable mark to control the UAV given the control of the drone heading provides control to the UAV). 

Regarding claims 2 and 15, Brulez further discloses the input information includes direction information for moving the movable mark input by the user through an input device (¶63-68 – head movement corresponding to the recited input information where head movement includes direction and posture). 

Regarding claims 3 and 16, Brulez further discloses the input information includes posture information of the user (¶63-68 – head movement corresponding to the recited input information where head movement includes direction and posture). 

Regarding claims 4 and 17, Brulez further discloses the posture information includes at least one of a yaw angle or a pitch angle (¶63-68 – head movement corresponding to the . 

Regarding claim 5, Brulez further discloses acquiring the input information includes acquiring the yaw angle and the pitch angle of a head of the user sensed by an inertial measurement unit (IMU) (¶50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brulez et al. (US 2016/0297522), as applied to claims 5 and 17 above, in view of Gariepy et al. (US 2010/0084513).

Regarding claims 6 and 18, Brulez further discloses the at least one processor is further configured to: determine, according to the yaw angle and the pitch angle, a position of the movable mark on a screen (¶62-64 and Figs. 2a-2b - an angular component of difference controls movement of CD corresponding to the recited angle controls position of movable mark).
select, according to the position of the movable mark on the screen, a target object displayed on the screen (¶92 and ¶103 – user input to select targets on the map based on given target pixel coordinates where the control display may be a head-mounted display ¶56).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the drone immersion piloting system of Brulez with the target selection controls of Gariepy in order to provide a simplified user-interface that allows a user with little or no training or experience, e.g. no special skills, to effectively operate a hovering UAV or group of hovering UAVs (Gariepy - ¶7).

Regarding claim 7, Brulez further discloses determining, according to the yaw angle and the pitch angle, the position of the movable mark on the screen includes: determining, according to the yaw angle, a coordinate of the movable mark in a horizontal direction of the screen; and determining, according to the pitch angle, a coordinate of the movable mark in a vertical direction of the screen (¶17 - around the yaw axis (laterally) and preferably also around the pitch axis ( upward and downward) and ¶62-64 and Figs. 2a-2b disclose the yaw rotation corresponding to a horizontal mark movement). 

Regarding claim 8, Brulez further discloses determining, according to the yaw angle, the coordinate of the movable mark in the horizontal direction of the screen includes: determining, according to the yaw angle of the head of the user sensed by the IMU for once, the coordinate of the movable mark in the horizontal direction of the screen; and determining, according to the pitch angle, the coordinate of the movable mark in the vertical direction of the screen includes: determining, according to the pitch angle of the head of the user sensed by the IMU for once, the coordinate of the movable mark in the vertical direction of the screen (¶17 - around the yaw axis (laterally) and preferably also around the pitch axis ( upward and downward) and ¶62-64 and Figs. 2a-2b disclose the yaw rotation corresponding to a horizontal mark movement where the head movement is sensed by an inertial unit corresponding to the recited IMU ¶50). 

Regarding claim 9, Brulez further discloses determining, according to the yaw angle, the coordinate of the movable mark in the horizontal direction of the screen includes: determining, according to an angle difference between two yaw angles of the head of the user sensed by the IMU, a coordinate offset of the movable mark in the horizontal direction of the screen; and determining, according to the pitch angle, the coordinate of the movable mark in the vertical direction of the screen includes: determining, according to an angle difference between two pitch angles of the head of the user sensed by the IMU, a coordinate offset of the movable mark in the vertical direction of the screen (¶17 - around the yaw axis (laterally) and preferably also around the pitch axis ( upward and downward) and ¶62-64 and Figs. 2a-2b disclose the difference in yaw rotation controls the corresponding to a horizontal mark movement where the head movement is sensed by an inertial unit corresponding to the recited IMU ¶50).

Regarding claims 10 and 19, while Brulez discloses the movement of the movable mark on the display based on user input it does not disclose the selection of a target based on the screen positioning however Gariepy further discloses the at least one processor is further configured to adjust the position of the movable mark on the screen to point the movable mark to the target object; the head-mounted display glasses further comprising: a receiver coupled to the at least one processor and configured to receive a selection instruction, the selection instruction being used to select the target object (¶92 and ¶103 – user input to select targets on the map based on given target pixel coordinates where the control display may be a head-mounted display ¶56).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the drone immersion piloting system of Brulez with the target selection controls of Gariepy in order to provide a simplified user-interface that allows a user with little or no training or experience, e.g. no special skills, to effectively operate a hovering UAV or group of hovering UAVs (Gariepy - ¶7).

Regarding claim 11, Brulez does not explicitly disclose manually selecting a target however Gariepy further discloses receiving the selection instruction includes (¶92 and ¶103 – the use of the term ‘or’ provides only one of the following must be present to consist of the claimed elements): 
receiving the selection instruction input by the user through pressing a confirmation key of a five-dimension keyboard; or 
receiving the selection instruction input by the user through clicking on a touch pad (¶93 - user input through the touch-screen interface 360); or 
receiving the selection instruction input by the user through eye movement; or 
receiving the selection instruction input by the user through clicking on a touch screen (¶93 - user input through the touch-screen interface 360); or
selecting the target object after the movable mark has stayed on the target object for a period of time; or 
receiving the selection instruction input by the user through clicking a virtual keyboard; or 
receiving the selection instruction input by the user through operating a joystick (¶). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the drone immersion piloting system of Brulez with the target selection controls of Gariepy in order to provide a simplified user-interface that allows a user with little or no training or experience, e.g. no special skills, to effectively operate a hovering UAV or group of hovering UAVs (Gariepy - ¶7).

Regarding claim 12, Brulez does not explicitly disclose acquiring status information however Gariepy further discloses acquiring status information of the UAV; and synchronizing, according to the acquired status information of the UAV, status information of the UAV stored locally (¶57 - The UAV status window 80 displays information regarding status of various aspects of the UAV 20 including camera footage and positioning information as well as logging UAV state in a data storage ¶75). 


Regarding claim 13, Brulez does not explicitly disclose acquiring status information however Gariepy further discloses acquiring the status information of the UAV includes (¶57 - The UAV status window 80 displays information regarding status of various aspects of the UAV 20, the use of the term ‘or’ provides only one of the following must be present to consist of the claimed elements): 
sending a request for acquiring the status information to the UAV, and receiving the status information sent by the UAV; or 
receiving the status information broadcast by the UAV (¶53 and Fig. 5 – wireless communication between UAV and control station through communication network to a plurality of UAVs or stations corresponding to the recited receiving status broadcast by UAV).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the drone immersion piloting system of Brulez with the status information of Gariepy in order to provide a simplified user-interface that allows a user with little or no training or experience, e.g. no special skills, to effectively operate a hovering UAV or group of hovering UAVs (Gariepy - ¶7).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Jones (US 2017/0099424) discloses a VR headset utilizing head pitch, roll, and yaw to control movement of a UAV (¶168-169).

Hu et al. (US 2018/0246529) discloses numerous target selection methods for UAV target direction (¶76).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665